47 So.3d 370 (2010)
Leroy NETTLES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2599.
District Court of Appeal of Florida, Fourth District.
November 10, 2010.
Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. McCloud, 577 So.2d 939 (Fla.1991).
MAY, DAMOORGIAN and GERBER, JJ., concur.